Suzie Schafer

From:                             Davis, Traci <tdavis@circuit7.org>
Sent:                             Friday, June 12, 2020 2:46 PM
To:                               Daniel K Bean
Cc:                               Suzie Schafer; Andrew Steif; Jackie Van Laningham; Melinda Higby; James H. Post; Kim
                                  Hettinger
Subject:                          RE: Dina Klempf Srochi, as Trustee v. Kevin Jacques Klempf, et al.; Case No. CA 20-0083


Good afternoon everyone:

The Court is denying the Motion for Continuance.

Mr. Bean please email a proposed order to division55@circuit7.org in word format.

Thank you,


Traci Davis, Judicial Assistant to:
Honorable R. Lee Smith, Circuit Judge
4010 Lewis Speedway, Room 305
St. Augustine, FL 32084
Ph: (904) 827-5606
Fx: (904) 827-5609




From: Daniel K Bean [mailto:DBean@AbelBeanLaw.com]
Sent: Friday, June 12, 2020 1:24 PM
To: Davis, Traci <tdavis@circuit7.org>
Cc: Suzie Schafer <sschafer@AbelBeanLaw.com>; Andrew Steif <asteif@AbelBeanLaw.com>; Jackie Van Laningham
<jvanlaningham@AbelBeanLaw.com>; Melinda Higby <mhigby@AbelBeanLaw.com>; James H. Post
<jpost@smithhulsey.com>; Kim Hettinger <khettinger@smithhulsey.com>
Subject: RE: Dina Klempf Srochi, as Trustee v. Kevin Jacques Klempf, et al.; Case No. CA 20-0083

Ms. Davis,

As noted below, the Defendants object to the relief requested and attached is a courtesy copy of the Defendants’
Response in Opposition, which was just electronically filed with the Clerk of Court.

The Defendants written materials for the June 19, 2020 hearing were forwarded earlier in anticipation of the June 2,
2020 hearing date, which was continued to June 19, 2020 and thus we did not resend.

Thank you for your time and consideration in this matter.

Respectfully, dkb




                                                            1
Daniel K. Bean | Abel Bean Law P.A.
100 N. Laura Street, Suite 501
Jacksonville, FL 32202
O: 904.944.4104
M: 904.887.4277
dbean@abelbeanlaw.com | www.abelbeanlaw.com




From: Daniel K Bean
Sent: Thursday, June 11, 2020 6:53 PM
To: 'tdavis@circuit7.org' <tdavis@circuit7.org>
Cc: Suzie Schafer <sschafer@AbelBeanLaw.com>; Andrew Steif <asteif@AbelBeanLaw.com>; Jackie Van Laningham
<jvanlaningham@AbelBeanLaw.com>; Melinda Higby <mhigby@AbelBeanLaw.com>; James H. Post
<jpost@smithhulsey.com>; Kim Hettinger <khettinger@smithhulsey.com>
Subject: RE: Dina Klempf Srochi, as Trustee v. Kevin Jacques Klempf, et al.; Case No. CA 20-0083

Ms. Davis,

The Defendants object to the Motion and intend to file a written Response in Opposition tomorrow (Friday). Moreover,
one of the properties (530 Ponte Vedra Blvd) at issue is now under contract and Defendants will be filing a redacted
copy of the purchase and sale agreement.

Respectfully, dkb




Daniel K. Bean | Abel Bean Law P.A.
100 N. Laura Street, Suite 501
Jacksonville, FL 32202
O: 904.944.4104
M: 904.887.4277
dbean@abelbeanlaw.com | www.abelbeanlaw.com




From: Kim Hettinger <khettinger@smithhulsey.com>
Sent: Thursday, June 11, 2020 6:08 PM
To: 'tdavis@circuit7.org' <tdavis@circuit7.org>
Cc: Daniel K Bean <DBean@AbelBeanLaw.com>; Suzie Schafer <sschafer@AbelBeanLaw.com>; Andrew Steif
<asteif@AbelBeanLaw.com>; Jackie Van Laningham <jvanlaningham@AbelBeanLaw.com>; Melinda Higby

                                                         2
<mhigby@AbelBeanLaw.com>; James H. Post <jpost@smithhulsey.com>
Subject: Dina Klempf Srochi, as Trustee v. Kevin Jacques Klempf, et al.; Case No. CA 20-0083

Dear Ms. Davis,

Please see the attached for Judge Smith’s consideration.

Thank you,
Kim

Kimberly S. Hettinger
Paralegal


One Independent Drive | Suite 3300 | Jacksonville, Florida 32202
904-359-7700 | Direct 904-359-7853
khettinger@smithhulsey.com | www.smithhulsey.com




This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
intended recipient, please immediately advise the sender by reply email that this message has been inadvertently
transmitted to you and delete this e-mail from your system. Thank you for your cooperation.




                                                             3
